Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-20-2009

In Re: Gheorghe Croitoru
Precedential or Non-Precedential: Non-Precedential

Docket No. 09-1675




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"In Re: Gheorghe Croitoru " (2009). 2009 Decisions. Paper 1516.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1516


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DLD-140                                                         NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                        No. 09-1675


                            IN RE: GHEORGHE CROITORU,

                                                         Petitioner


                           On a Petition for Writ of Mandamus


                      Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    March 19, 2009

                  Before: BARRY, AMBRO and SMITH, Circuit Judges

                               (Opinion filed April 20, 2009)


                                         OPINION


PER CURIAM

       Petitioner Gheorghe Croitoru has filed an original petition for a writ of mandamus

with this Court requesting that we order the United States Citizenship Immigration

Service to furnish him with his complete Alien File, and the complete Alien Files of his

parents. Because we lack jurisdiction to grant that relief, we will deny the petition.

       Under the All Writs Act, Congress has conferred jurisdiction on this Court to issue

writs of mandamus only “in aid of” our jurisdiction. 28 U.S.C. § 1651(a). It is thus well-
settled that we may issue a writ of mandamus only if there is an independent basis for

subject matter jurisdiction. See United States v. Christian, 660 F.2d 892, 894 (3d Cir.

1981) (explaining that, “[b]efore entertaining” a petition for a writ of mandamus, “we

must identify a jurisdiction that the issuance of the writ might assist”).

       There is no such basis here. Croitoru does not allege any action or omission by a

United States District Court within this Circuit over which we might exercise our

supervisory authority by way of mandamus. Cf. id. at 895 (‘“The focal question posed for

a Court of Appeals by a petition for the issuance of a writ is whether the action of the

District Court tends to frustrate or impede the ultimate exercise by the Court of Appeals

of its appellate jurisdiction granted in some other provision of the law.’”) (citation

omitted) (emphasis added).

       Croitoru does allege an action or omission by a federal officer, employee, or

agency that a United States District Court might have mandamus jurisdiction to address in

the first instance. See 28 U.S.C. § 1361 (“The district courts shall have original

jurisdiction of any action in the nature of mandamus to compel an officer or employee of

the United States or any agency thereof to perform a duty owed to the plaintiff.”)

(emphasis added). We decline to transfer the matter to a district court, however, because,

assuming that Croitoru could show a “clear and indisputable” right to the relief he seeks,

he would also be required to show that he has no alternative means to obtain that relief.

See In re Briscoe, 448 F.3d 201, 212 (3d Cir. 2006). It does not appear that Croitoru has



                                              2
attempted to obtain the information he seeks pursuant to the Freedom of Information Act

(FOIA), 5 U.S.C. § 552. Croitoru may not use the extraordinary remedy of mandamus if

an adequate alternative remedy, i.e., a FOIA request, is available.

       Accordingly, because we lack jurisdiction to grant the relief that Croitoru requests,

we will deny his petition.




                                             3